DETAILED ACTION
This office action is in response to the amendments and remarks filed on April 11, 2022.  
Claim 2 has been cancelled.  
Claims 1, 3, 5, 13 and 15-16 have been amended.
Claims 1 and 3-16 are currently allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing device, an information processing system and a computer readable medium (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Kanoh, Agrawal and Yoshitani, do not disclose or suggest fully, among the other limitations, the additional required limitation of “determine whether the at least one received document is a modified version of one or more electronic documents belonging to the determined group based on a difference between at least one image of the one or more electronic documents belonging to the determined group and an image of the at least one received electronic document, the modified version having been partially modified with respect to the one or more electronic documents belonging to the determined group; and specify a blank portion in the at least one received electronic document by comparing the at least one received electronic document with the one or more electronic documents belonging to the determined group”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record.
With regard to Claims 3-14, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 15, the closest prior arts of record, Kanoh, Agrawal and Yoshitani, do not disclose or suggest fully, among the other limitations, the additional required limitation of “determine whether the at least one received document is a modified version of the one or more electronic documents belonging to the determined group based on a difference between at least one image of the one or more electronic documents belonging to the determined group and an image of the at least one received electronic document, the modified version having been partially modified with respect to the one or more electronic documents belonging to the determined group, and specify a blank portion in the at least one received electronic document by comparing the at least one received electronic document with the one or more electronic documents belonging to the determined group”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record.
With regard to Claim 16, the closest prior arts of record, Kanoh, Agrawal and Yoshitani, do not disclose or suggest fully, among the other limitations, the additional required limitation of “determining whether the at least one received document is a modified version of the one or more electronic documents belonging to the determined group based on a difference between at least one image of the one or more electronic documents belonging to the determined group and an image of the at least one received electronic document, the modified version having been partially modified with respect to the one or more electronic documents belonging to the determined group; and specifying a blank portion in the at least one received electronic document by comparing the at least one received electronic document with the one or more electronic documents belonging to the determined group”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record.
Therefore, Claims 1 and 3-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iinuma (U.S. Pat/Pub No. 2009/0074291 A1) disclose an invention relates to an image processing apparatus and an image processing method, which can perform region segmentation processing on a document image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675